                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 BERNARD KATZ,                                  )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )   C.A. No. 18-213 (MN)
                                                )
 WILLIE FELDMAN,                                )
                                                )
                       Defendant.               )

                                      MEMORANDUM

I.     INTRODUCTION

       Plaintiff, Bernard Katz, (“Katz”), who appears pro se, commenced this action on

February 6, 2018, against Defendants Willie Feldman (“Feldman”), individually, and Salem

Botanicals, Inc. (“Salem Botanicals”) alleging fraud during an arbitration proceeding and asking

the Court to set aside an arbitration award. (D.I. 1). The matter proceeds on the Third Amended

Complaint. (D.I. 9). Katz also filed an Amended Motion to Vacate an American Arbitration

Association Award Order. (D.I. 5). The proper vehicle for a party seeking vacatur of an arbitral

award is by motion, not by filing a complaint. See 9 U.S.C. § 1, et seq.; Pfeffer v. Wells Fargo

Advisors, LLC, 2017 WL 2269541, at 2 (S.D.N.Y. May 23, 2017). Feldman has filed an Amended

Counterclaim for judgment and lien against Katz and Telesonic Corp. (D.I. 7).

II.    BACKGROUND

       Katz asks the Court to set aside the arbitration award In the Matter of the Arbitration

between Salem Botanicals Inc. v. Telesonic Packaging Corp., Case Number: 01-17-0002-9404,

heard before the American Arbitration Association Commercial Arbitration Tribunal on January

2, 2018. (See D.I. 1; D.I. 5 at 15). The arbitrator awarded Salem Botanicals, the Claimant,

$40,380.75 and denied Telesonic Packaging Corp.’s counterclaim. (D.I. 5 at 15). Katz filed a
Complaint, Amended Complaint, and Third Amended Complaint in this Court appealing the

award. (D.I. 1, 4, 9). On October 29, 2018, Salem Botanicals and Angela Giampolo, both of

whom were named as defendants in the Third Amended Complaint, were dismissed for failure to

serve process pursuant to Fed. R. Civ. P. 4(m). (See D.I. 12). Feldman is the only defendant in

this action. 1

        Katz is not a named party in the arbitration matter. In the original Complaint and the

Amended Complaints Katz appeals the arbitration award as “owner of Telesonic, a sole

proprietorship.” (D.I. 1; D.I. 4; D.I. 9 at 2). Courts have allowed sole proprietors to appear pro se

on behalf of their business entity. See Lattanzio v. COMTA, 481 F.3d 137, 140 (2d Cir. 2007).

“Telesonic” is not a party to the underlying arbitration matter.

        The Motion and Amended Motion to Vacate the Arbitration Award were filed by Katz as

“owner of Telesonic Packaging Corporation,” and seek to vacate the arbitration award. (D.I. 3,

5 at 2). Telesonic Packaging Corp. is the Respondent in the arbitration matter. The word

“Corporation” or the abbreviation “Corp.” connotes a corporation, not a sole proprietorship.

See e.g., Winkler v. Andrus, 594 F.2d 775, 777 (10th Cir. 1979). A corporation may appear in the

federal courts only through licensed counsel.        See Rowland v. California Men’s Colony,

506 U.S. 194, 201-02 (1993). Katz, a non-attorney, may not represent the interests of a corporation

in this Court. 2




1
        Feldman did not file an answer to the Third Amended Complaint.

2
        Katz may not have it both ways; identifying “Telesonic” in the complaint as a sole
        proprietorship, and then identifying it in the motion to vacate the arbitration award as
        “Telesonic Packaging Corporation.” As noted, the Respondent in the arbitration
        proceeding was Telesonic Packaging Corp.


                                                 2
       Feldman, who also appears pro se, filed a counterclaim against Katz (D.I. 6) which he later

amended (D.I. 7). Feldman is a managing member of Salem Botanicals. (Id. at 10). Like Katz,

he was not a party to the arbitration. The Amended Counterclaim asks the Court to confirm the

arbitration award in favor of Salem Botanicals, and enter judgment against Katz and Telesonic

Corp. in the amount of the arbitration award. Like Katz, Feldman is not an attorney, and he may

not represent the interests of a corporation in federal court.

III.   DISCUSSION

       A.      Legal Standards

       Every Court has the inherent authority to manage the cases on its docket “with economy

of time and effort for itself, for counsel, and for litigants. How this can best be done calls for the

exercise of judgment, which must weigh competing interests and maintain an even balance.”

Landis v. North Am. Co., 299 U.S. 248, 254-55 (1936). In addition, “district courts have the

inherent authority to manage their dockets and courtrooms with a view toward the efficient and

expedient resolution of cases.” Dietz v. Bouldin, 136 S.Ct. 1885, 1892 (2016). Finally, the Court

has broad discretion in deciding whether to dismiss an action with prejudice pursuant to its inherent

authority to manage its docket. See Lee v. Krieg, 227 F. App=x 146, 148 (3d Cir. 2007) (“We

reiterate that the court has broad discretion in deciding whether to dismiss an action with prejudice

under Rule 41(b) or pursuant to its inherent authority to manage its docket.”).

       B.      Proper Parties and Jurisdiction

       Typically, the proper parties to a suit challenging an arbitration award are the same as those

in the underlying arbitration proceeding. See e.g., Pham v. Financial Industry Regulatory Auth.,

Inc., 2013 WL 633398, at *3 (N.D. Cal. Feb. 20, 2013) (proper challenge to an award is an action

to vacate it brought against the other party, the real adversary). The arbitration award was issued




                                                  3
in favor of Claimant Salem Botanicals, named as a defendant in this action, but who was not

served, and has been dismissed. Before a federal court may exercise personal jurisdiction over a

defendant, the procedural requirement of service of summons must be satisfied. Omni Capital

Int’l, Ltd. v. Rudolf Wolff & Co. Ltd., 484 U.S. 97, 104 (1987). Because Salem Botanicals was

never served, the Court does not have jurisdiction over it.

       Feldman, who was not a party to the underlying arbitration proceeding, is the sole

defendant. Plaintiff alleges that he is the “owner” of Salem Botanicals, while Feldman indicates

that he is its managing member. To the extent Katz seeks to recover from Feldman personally, in

essence, he asks the Court to pierce Salem Botanicals’ corporate veil. The pleadings do not

indicate this issue was presented at arbitration and, therefore, it is not considered by the Court.

The Court lacks the authority to determine any alleged personal liability of Feldman.

       In his Amended Counterclaim, Feldman seeks recovery on behalf of Salem Botanicals

against Telesonic Corp., which he refers to as a corporation. Telesonic Packaging Corp. was the

Respondent in the underlying arbitration matter. Neither Telesonic Corp nor Telesonic Packing

Corp. were named as Plaintiffs in the original Complaint or any of the Amended Complaints. Nor

does the Court docket reflect it was served with process or that it answered the Amended

Counterclaim. As a result, the Court lacks personal jurisdiction over it. See Omni, 484 U.S. at

104.

       The Court does not have personal jurisdiction over either party to the underlying arbitration

matter and lacks authority to resolve issues not raised in the arbitration proceeding. Therefore, the




                                                 4
motion to vacate the arbitration award will be denied without prejudice, and the Third Amended

Complaint and the Amended Counterclaim will be dismissed without prejudice. 3

       C.      Standing

       In the alternative, the matter is dismissed for lack of standing. The Court is obligated to

address the issue of standing sua sponte. See FOCUS v. Allegheny Cty. Court of Common Pleas,

75 F.3d 834, 838 (3d Cir. 1996); see also Frempong v. National City Bank of Indiana,

452 F. App’x 167, 170 (3d Cir. 2011) (“Courts are obligated to raise the issue of standing sua

sponte.”).

       Generally, the validity of an arbitration agreement is governed by the Federal Arbitration

Act, 9 U.S.C. § 1 et seq. Katz moves to set aside the award pursuant to 9 U.S.C. § 10. Section 10

provides that the “court in and for the district wherein the award was made may make an order

vacating the award upon the application of any party to the arbitration.” 9 U.S.C. § 10(a). “[B]y

the express terms of the statute, a nonparty to the arbitration generally has no standing to challenge

the award.” Marshall v. Wells Fargo Advisors, LLC, 668 F. App’x 874, 875 (11th Cir. 2016)

(citation omitted) (collecting cases). As discussed above, Katz was not a party to the arbitration

proceeding and, therefore, does not have standing to move to vacate the award.

       D.      Corporations and Attorneys

       Finally, it is clear that both Katz and Feldman raise their claims, defenses, and

counterclaims on behalf of corporate entities. They are not attorneys and may not do so in federal

court. See Rowland v. California Men's Colony, 506 U.S. at 201-02.




3
       Given Katz’s and Feldman’s pro se status, all matters will be dismissed without prejudice,
       even though the Court has the discretion to dismiss them with prejudice.


                                                  5
       E.     Counterclaim

       The Court will also dismiss Feldman’s Amended Counterclaim raised against Katz and

Telesonic Corp. for two reasons. First, the Court does not have personal jurisdiction over

Telesonic Corp. as it has never been served.       Second, the Amended Counterclaim speaks

specifically to the arbitration award and Katz was not a party to that action. Therefore, the

Counterclaim will be dismissed.

IV.    CONCLUSION

       For the above reasons, the Court will: (1) deny without prejudice Plaintiff’s Amended

Motion to Vacate Arbitration Award (D.I. 5); (2) dismiss without prejudice the Third Amended

Complaint (D.I. 9); and (3) dismiss without prejudice Feldman’s Amended Counterclaim (D.I. 7).

       An appropriate order will be entered.



                                                    _________________________________
                                                    The Honorable Maryellen Noreika
                                                    United States District Judge

January 18, 2019
Wilmington, Delaware




                                               6
